Citation Nr: 1044504	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-11 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of caesarian 
section scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to December 
1996 and from July 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for residuals of a 
caesarian section scar and multiple sclerosis.  The Veteran 
appealed the denials of both issues.  However, in a May 2010 
rating decision, service connection was granted for multiple 
sclerosis.  As this represents a total grant of benefits sought 
on appeal, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she is entitled to service connection for 
residuals of a caesarian section scar.  Specifically, the Veteran 
testified at the videoconference hearing that she had a second 
caesarian section in May 1996 at Darnall Army Community Hospital.  
A few weeks later the Veteran noticed some leaking coming from 
her stomach.  She went to the emergency room and discovered that 
her caesarian section scar was dry and healing but the fluid was 
forming like a slow leak.  She stated that the doctor took 
tweezers and dug around in the center of the Veteran's stomach.  
Midway between the caesarian scar and her navel, the doctor 
pulled out something purple, wrapped it in tissue and threw it in 
the trash.  She was told that it was "probably a suture."  She 
never clearly understood what was removed from her belly.  She 
does not receive any current treatment but now looks like she has 
two belly buttons.  She submitted a black and white photograph to 
show the two scars.  She experiences a lot of tenderness in this 
area where the doctor removed the "suture." 

The Veteran's service treatment records confirm that she 
underwent a caesarian section for the birth of her second child 
in May 1996.  On June 6, 1996 the Veteran was seen with leaking 
fluid from her stomach.  There was a hardened area superior to 
the scar, approximately 4 centimeters by 2 centimeters.  The 
incision suture was showing evidence of minor drainage of 
greenish purulent discharge.  The assessment was status post 
caesarian section, resolving.  She was told to return if her 
temperature increased to 101 degrees or if bleeding occurred.  In 
September 1996 the Veteran was seen for abdominal pain.  It was 
thought she had an ovarian cyst.  The separation examination is 
negative for any abdominal pain, scarring, or complaints.  The 
service treatment records also reflect that in March 1995 the 
Veteran had a keloid scar from a caesarian section in 1992.

The post-service medical evidence does not reflect any current 
treatment for any abdominal scar.  An April 1997 VA examination 
report notes that the Veteran complained of having had low back 
pain after giving birth to her second child by caesarian section 
in May 1996.  She stated that she had a normal uneventful 
pregnancy and delivery.  

The Board notes that a VA examination or opinion is necessary if 
the evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran is competent to describe her 
current abdominal tenderness/pain, which she says has been 
ongoing for years since service.  She is also credible in that 
the service treatment records reflect that she was seen shortly 
after the birth of her second child for leaking fluid from her 
stomach.  As such, a VA examination is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment 
records dating from December 9, 2009 to the 
present, and associate them with the claims 
file.

2.  Schedule the Veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any current 
residuals of an abdominal scar.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical history.  The 
examiner must indicate whether such review 
was accomplished.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present abdominal scar as to whether it is 
at least as likely as not (ie., a 50 
percent or better probability) that the 
disability is etiologically related to 
service.  Attention is directed to the June 
1996 service treatment record showing 
leaking fluid from stomach, and a hardened 
area superior to scar.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on her claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


